                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANNIKEN U. DAVENPORT,                       :
     Plaintiff                              :       No. 1:20-cv-01700
                                            :
           v.                               :       (Judge Kane)
                                            :
CAPIO PARTNERS LLC, et al,                  :
     Defendant                              :

                                        ORDER

     AND NOW, on this 28th day of April 2021, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

     1.    Defendant Capio Partners, LLC (“Defendant”)’s motion to dismiss (Doc. No. 5)
           Plaintiff Anniken U. Davenport (“Plaintiff”)’s complaint (Doc. No. 1) is
           GRANTED;

     2.    Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITH PREJUDICE;

     3.    Plaintiff’s motion to file a supplemental brief (Doc. No. 10) in opposition to
           Defendant’s motion to dismiss (Doc. No. 5) is GRANTED and her proposed
           supplemental brief (Doc. No. 10-1) is deemed filed; and

     4.    The Clerk of Court is directed to CLOSE this case.



                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
